Citation Nr: 1224868	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-18 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for L5-S1 decompression and fusion, mechanical low back pain.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted a temporary total rating based on surgical or other treatment necessitating convalescence following back surgery, from February 27, 2009 through May 2009.  As of June 1, 2009, a 20 percent rating was assigned.  The Veteran appealed the 20 percent rating.  The rating decision also granted 10 percent for radiculopathy of the right lower extremity effective August 1, 2007.  The Veteran also appealed that initial rating.  In a January 2010 rating decision, another temporary total rating was assigned following back surgery from November 6, 2009 through February 2009.  As of March 1, 2010, the 20 percent rating was again assigned.  In addition, a separate 10 rating was assigned for radiculopathy of the left lower extremity effective November 18, 2009.  The Veteran continued his appeal with regard to the back rating and also appealed the rating for the left lower extremity disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

During the course of the Veteran's appeal, as noted above, two temporary total ratings have been assigned based on back surgeries.  Following the second surgery, a lumbar decompression and fusion performed on November 6, 2009, the Veteran was not afforded a VA compensation and pension examination to evaluate his level of disability post-surgery.  In the representative's June 2012 informal hearing presentation, the representative asserted that the last VA examination, conducted in November 2009, was not current and maintained that the Veteran should be afforded a new VA examination.  

In light of the representative's contentions as well as the Veteran's post-surgery status, the Board finds that he should be afforded a new VA examination.  Also, since he receives treatment from the Columbia VA Medical Center, updated records from that facility should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Columbia VA Medical Center.

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, and extent of the Veteran's service-connected low back disability with associated radiculopathy of the lower extremities.  The claims file must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  

All indicated tests and studies should be performed, and all findings and diagnoses should be reported in detail.  

The examiner should be requested to report the range of motion of the low back in degrees of arc.  If the Veteran demonstrates limitation of motion, the examiner should specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the veteran, results in additional functional loss.  

The examiner should elicit the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  

To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The existence of any ankylosis of the spine should be identified.  The examiner should also assess if the Veteran has any neurological manifestations to include the already diagnosed and service-connected radiculopathy as well as any other manifestations, such as bowel and bladder complaints; if so, such neurological manifestations should be identified and the severity thereof described in detail.  

With regard to the radiculopathy, the examiner should indicate, as to each lower extremity, if there is complete paralysis of the sciatic nerve, contemplating foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or lost.  Otherwise, the examiner should indicate if there is severe incomplete paralysis with marked muscular atrophy of either extremity.  If not severe, the examiner should indicate if the radiculopathy of each lower extremity is mild, moderate or moderately severe in degree, respectively.  

In addition, the examiner should indicate whether the Veteran has had incapacitating episodes attributable to intervertebral disc syndrome (IVDS) over the last 12 months (periods of bedrest prescribed by a physician and treated by a physician), and, if so, the number of episodes and the duration of the episodes.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

